Citation Nr: 1733591	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-27 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Brendan Garcia, Attorney


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from July 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the case was subsequently transferred to the VARO in Oakland, California.


FINDING OF FACT

The Veteran is presumed to have been exposed to herbicide agents based on his Thailand service and brief stops in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.  

Merits of the Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306.

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and heart disease becomes manifest to a degree of at least 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated with herbicide exposure for purposes of the presumption include ischemic heart disease.  38 C.F.R. § 3.309(e).

VA has extended the presumption of exposure to Agent Orange and the presumption of service connection for ischemic heart disease to a Vietnam-era veteran who served in Thailand at certain designated bases whose duties regularly placed him or her on or near the perimeter of the base where Agent Orange was sprayed.  VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10.

At the outset, the Board notes that the evidence of record is overwhelmingly in favor of the Veteran's contention that he was exposed to herbicide agents in Vietnam and in Thailand.  In addition to the Veteran's lay statements, there are several buddy statements that corroborate the Veteran's contention that he was in Vietnam for a brief period before being transported to Thailand.  See May 2017 Buddy Statement(s).  Likewise, an email from J. Howard, a military archivist at Air Force Historical Research Agency (AFHRA) Maxwell Air Force Base (AFB), stated that as a general rule, military cargo aircraft especially those engaged in "airlines" would stop over at Tan Son Nhut Air Base, Republic of Vietnam enroute to bases in Thailand.  He added that very few of these flights were made direct to bases in Thailand from bases outside Southeast Asia.  Concluding that, this would have been wasteful of airlift capability.  See May 2017 Email Correspondence.  Moreover, the Veteran has maintained that while in Thailand his job duties included driving around the perimeter road of the Thailand base.  Based on the evidence of record, the Board finds that the evidence is at least in equipoise that this Veteran was exposed to herbicide agents while serving in Thailand.  

In this case, there is evidence the Veteran has ischemic heart disease.  In an October 2016 VA examination report the examiner indicated the Veteran has IHD, which is being controlled by medication.  The examiner reported that the Veteran had dyspnea, fatigue, and bilateral limb pain at 1-3 METs.  Additionally, the Veteran had a myocardial infarction and coronary bypass surgery.  As the Veteran's IHD is a chronic disease associated with exposure to herbicide agents, the Veteran's IHD is presumptively service-connected.  See 38 C.F.R. § 3.309(e).  Therefore, the Board concludes that the Veteran's ischemic heart disease is related to his period of active duty service; and after resolving any reasonable doubt in the Veteran's favor, the claim of service connection for ischemic heart disease is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for ischemic heart disease (IHD), to include as due to Agent Orange exposure, is granted.  



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


